DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2012/0014000).

Regarding claim 1, Huang discloses a lens module (Figure 4, 20, lens module), comprising: a lens barrel (202, barrel); and a lens group (10, lens) disposed in the lens barrel (Figure 4) and having an optical axis (optical axis of 20, 10, lens, which passes through 15, centrally optically active part), wherein the lens barrel comprises a first barrel wall (flange portion of 202, barrel, which extends inward toward the optical axis) provided with a light-through hole (aperture formed by the flange portion of 202, barrel), and a second barrel wall (hollow cylinder portion of 202, barrel, which is adjacent to the peripheral portion of 10, lens) extending from the first barrel wall while being bent (Figure 4), the first barrel wall and the second barrel wall define a receiving space for receiving the lens group (Figure 4, space which accommodates 10, lens), wherein the lens group comprises at least a first lens (10, lens), the first lens comprises a first surface close to an object side (for examination purposes, the object side will be viewed to be the bottom side; Figure 1, 172, bottom surface), a second surface close to an image side and opposite to the first surface (for examination purposes, the image side will be viewed to be the top side; Figure 1, 170, top surface), and a side surface connecting the first surface with the second surface (174, side surface), wherein the side surface comprises at least two flat surface sections spaced apart from one another in a direction of the optical axis and facing towards the second barrel wall (portion of 174, side surface, between 12, first groove, and 14, second groove; portion of 174, side surface, between 14, second groove, and 16, third groove; Figures 1 and 4), and an extending surface sections connected between two adjacent flat surface sections of the at least two flat surface sections (12, first groove, 14, second groove, 16, third groove), and wherein the extending surface sections comprise a first extending surface section (see Figure A, below) and a second extending surface section (see Figure A, below), the first extending surface section is closer to the light-through hole than the second extending surface section (see Figure A, below), the first extending surface section extends from the second extending surface section in a direction facing away from the optical axis (see Figure A, below), and the second extending surface section extends from the first extending surface section in the direction facing away from the optical axis (see Figure A, below).

[AltContent: textbox (Flat surface sections)][AltContent: arrow][AltContent: textbox (Second barrel wall)][AltContent: textbox (First barrel wall)][AltContent: arrow][AltContent: textbox (Light-through hole)][AltContent: arrow][AltContent: textbox (First extending surface section)][AltContent: textbox (Second extending surface section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Image side)][AltContent: textbox (Object side)][AltContent: textbox (Optical axis)][AltContent: connector]
    PNG
    media_image1.png
    634
    600
    media_image1.png
    Greyscale

Figure A

Regarding claim 2, Huang discloses the lens module as described in claim 1, wherein at least one of the at least two flat surface sections abuts against the second barrel wall (see Figure A, above).

Regarding claim 3, Huang discloses the lens module as described in claim 2, wherein orthographic projections of the extending surface sections on the second barrel wall are located between orthographic projections of the two adjacent flat surface sections on the second barrel wall (see Figure A, above).

Regarding claim 4, Huang discloses the lens module as described in claim 3, wherein both the first extending surface section and the second extending surface section are inclined flat surface sections ([0020, 0014, 0015] teaches 12, first groove, may be v-shaped, and 14 and 16, second and third grooves, may have the same shape as 12, first groove).

Regarding claim 5, Huang discloses the lens module as described in claim 1, wherein each of the at least two flat surface sections has a ring shape (at least Figure 1).

Regarding claim 6, Huang discloses the lens module as described in claim 1, wherein the at least two flat surface sections are located in a same plane (see Figure A, above).

Regarding claim 7, Huang discloses the lens module as described in claim 4, wherein an angle included between the first extending surface section and the second extending surface section is an acute angle (Figure 4, [0020] teaches the grooves may be v-shaped).

Regarding claim 9, Huang discloses the lens module as described in claim 1, wherein the at least two flat surface sections are evenly spaced apart from one another (at least Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0014000) in view of Lai (2011/0134548).

Regarding claim 8, Huang discloses the lens module as described in claim 1, but fails to teach wherein the first lens is a round glass lens or a round plastic lens. Huang and Lai are related because both teach a lens module.
Lai discloses a lens module wherein the first lens is a round glass lens or a round plastic lens (at least [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Lai and provide wherein the first lens is a round glass lens or a round plastic lens. Doing so would allow for an appropriate cost effective material to be used for adequate light refraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872